C. Allen, J.
The verdict establishes it as a fact, that the defendants might have done the work of transferring and loading the mail bags without obstructing the sidewalk as it was obstructed on the occasion of the injury to Amory. The plaintiff’s regulations and provisions did not require such obstruction, and the only question before us is, whether, assuming this as a fact, the plaintiff was entitled to recover. And we think the plaintiff and the' defendants were not, as to each other, in pari delicto. The plaintiff was held liable to Amory because bound to keep the sidewalk reasonably safe. But the ground of the present action is, that the defendants by their negligent act exposed the plaintiff to this liability. The plaintiff’s neglect to keep the sidewalk safe did not make the plaintiff a joint wrongdoer with the defendants in any such sense as to prevent the plaintiff from recovering. Milford v. Holbrook, 9 Allen, 17, 23. West Boylston v. Mason, 102 Mass. 341. Woburn v. Boston & Lowell Railroad, 109 Mass. 283. Gray v. Boston Gas Light Co. 114 Mass. 149. Churchill v. Holt, 131 Mass. 67; S. C. 127 Mass. 165.

Exceptions overruled.